Title: From George Washington to John Hancock, 1 April 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Cambridge 1st April 1776

An Express arrived here this Morning with a Letter from Governor Cooke of Rhode Island, of which the inclosed is a Copy. In consequence of this important intelligence, I immediately dispatch’d an Express after General Sullivan, who is on his March to Norwich with six Regiments and ordered him to

file off to Providence if he should be so desir’d by Governor Cooke to whom I have wrote on the Subject. General Green was to have march’d this Morning with five more Regiments by way of Providence. I have ordered him to hasten his March for that place, and hope to collect a force there sufficient to prevent the Enemy from effecting their purpose.
Whether this movement be only a feint to draw our attention from their principal Object, or not, is at present impossible to determine. I momently expect further intelligence from Governor Cooke—If the Alarm should be well grounded I shall hasten to Providence and make the necessary dispositions for their reception. I beg you to assure the Honorable Congress, I shall exert myself to the utmost to frustrate the designs of the Enemy. I am Sir Your most obedient humble Servant

Go: Washington

